Title: From Thomas Jefferson to William C. C. Claiborne, 20 December 1806
From: Jefferson, Thomas
To: Claiborne, William C. C.


                        
                            Dear Sir
                            
                            Washington Dec. 20. 06.
                        
                        You will recieve your formal instructions from Genl. Dearborne: this is private of course & merely for your
                            more full information. you already have a general knolege of the insurrection prepared by Colo. Burr. his object is to
                            take possession of N. Orleans, as a station from whence to make an expedition against Vera Cruz & Mexico. his party
                            began their formation at the mouth of Beaver, from whence they started the 1st. or 2d of this month, & would collect
                            all the way down the Ohio. we trust that the opposition we have provided at Marietta Cincinnati Louisville & Massac
                            will be sufficient to stop him; but we are not certain because we do not know his strength. it is therefore possible he
                            may escape, & then his great rendezvous is to be at Natchez. you can judge as well as I when he can be there, leaving
                            Pittsburg or Beaver Dec. 1. we send our present orders by both the Tennissee & Athens routes, in expectation they will
                            reach Natchez & N. Orleans in time for the whole force of both countries to be collected & to take the best point for
                            opposition. the orders are to the Governor of Misipi to bring forward the whole force of his militia instantly to act in
                            conjunction with the force at Fort Adams: to the commanding officer of the gunboats &c to move with his whole
                            force immediately up the river & to take the station which shall be thought best: we presume it will be a little above
                            Fort Adams, or Point Coupee, but within reach of them, that he may fall back under the protection of their guns if in
                            danger from superior numbers. we expect you will collect all your force of militia, act in conjunction with Colo. Freeman
                            & take such a stand as shall be concluded best. these orders are given to the several officers distinctly, because Genl.
                            Wilkerson is believed to be kept at bay on the West side of the Misipi by the Spanish force under advice from Yrujo, who
                            has been duped by Burr to believe he means only the capture of N. Orleans & the separation of the Western country. this
                            is a summary of the orders given; but, if they vary in any point from what the Secretary of War & of the Navy direct,
                            you are to suppose that I recite them incorrectly, & that theirs are the real orders which it is my intention should be
                            followed. do not suffer yourself to be lulled into a moment’s delay by any information which shall not come to you in the
                            most unquestionable form. should he get possession of N. Orleans, measures are now taking for it’s immediate recovery and
                            for calling forth such a force as will be sufficient. he has been able to decoy a great proportion of his people by making
                            them believe the government secretly approved of this expedition against the Spanish territories. we are looking with
                            anxiety to see what exertions the Western country will make in the first instance for their own defence; and I confess
                            that my confidence in them is entire.
                        this letter was left to be finished on the 21st. but the mail went off at 2. A.M. which was earlier than I
                            expected: so it was not sent. it is kept, as containing the sum of what was agreed upon at a meeting of the heads of
                            departments (except mr Gallatin who was not present) on the 19th. of Dec. 1806.
                    